            Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 1 of 8




                                UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION                                       ENTERED
                                                                                               01/27/2021
IN RE:                                                    §
ALFRED JACKSON                                            §       CASE NO: 19-33423
       Debtor(s)                                          §
                                                          §       CHAPTER 7
                                                          §
GREGORY J CANNELLA                                        §
     Plaintiff(s)                                         §
                                                          §
VS.                                                       §       ADVERSARY NO. 20-03004
                                                          §
ALFRED JACKSON                                            §
     Defendant(s)                                         §

                                        MEMORANDUM OPINION

           Before the Court is the complaint of Gregory J. Canella seeking to deny the discharge of

the debtor Alfred Jackson pursuant to 11 U.S.C. § 727(a)(2)(A). Canella believes that Alfred

Jackson intended to hinder, delay and to defraud himself and other creditors when he deeded his

homestead to George Lee in lieu of foreclosure on December 7, 2018. Because of that belief, he

has filed the instant adversary requesting that defendant Alfred Jackson’s bankruptcy discharge

be denied as the transfer occurred less than one year before the bankruptcy petition was filed and

based on badges of fraud. Jackson and his wife purchased their residence at 1811 Kirby,

Houston, Texas (hereinafter “Kirby”) in 1999 and in December of 2018 transferred the home to

George Lee pursuant to a deed in lieu of foreclosure. However, they continued to live in the

property until April of 2019. In April of 2019, the debtor’s spouse entered into a two-year lease,

and they both then moved to a home at 6266 Woods Bridge, which was purchased by Lee for

that purpose.1 Lee is now their landlord. These transactions appear suspicious as Jackson and

Lee continued to have a contractual relationship and Jackson continued to live in the Kirby


1
    The home at 6266 Woods Bridge was found by Jackson’s spouse for their relocation.
1/8
          Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 2 of 8




property after he transferred it to Lee. Additionally, he and his wife had underlying agreements

to both profit from the sale of Kirby, if they obtained a buyer for the property post-deed in lieu2

and there was an option to purchase the residence at 6266 Woods Bridge.3 The underlying intent

of the transfer of Kirby, the debtor’s residence and homestead since its purchase, is the only real

issue before the court, that is whether the December 2018 transfer of real property by deed in lieu

of foreclosure was done with the actual intent to delay or defraud creditors. For the reasons so

stated, the Court finds that the creditor has failed to meet his burden and that the debtor did not

have actual intent to defraud his creditors when he transferred the home by deed in lieu of

foreclosure.

         This adversary proceeding was commenced on January 7, 2020. The defendant is the

debtor in the underlying bankruptcy proceeding.

         In 2016, Alfred Jackson, alongside his wife, Sybil, borrowed money from the First

National Bank of Beeville and signed deeds of trust to secure payment. These deeds gave Kirby

as collateral for repayment of the loans. The Jacksons purchased Kirby over 20 years ago, using

this property as their homestead and primary family residence. Due to financial difficulties, the

Jacksons could not pay the notes secured by Kirby. On October 17, 2017, the Jacksons received

a “notice of acceleration” from the First National Bank of Beeville requiring payments totaling

$2,647,150.62 with accruing interest and attorney fees. A foreclosure date was set for February

06, 2018. After delaying this date several times, a final foreclosure date was set for June 05,

2018.

         Prior to this final foreclosure date, Jackson was introduced to a hard money lender,

2
  This was an oral agreement, but it did not occur. The court finds that Jackson had the intent to sell the property
post deed in lieu and that he was unable to find a purchaser and that his inability is an indication of a market value of
the Kirby property of $3,300,000. The court finds this to be the value of the property as of the deed in lieu date.
3
  ECF 60-23, “During the term of Lease, Landlord gives the Tenant the Option to Purchase the property for
$890,000.” The lease expires April of 2021. Tenant does not appear to have exercised the option at this time.
2/8
           Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 3 of 8




George Lee, who agreed to purchase the notes from the bank and to pay the real estate taxes that

were due on the property, in order to avoid the foreclosure sale. In addition, Mr. Lee required

that the Jacksons execute a Forbearance Agreement4. As part of the agreement, George Lee

agreed to forbear from exercising his right of foreclosure until January 04, 2019 and allow the

Jacksons to continue to reside in the Kirby Property. In exchange, Jackson agreed to pay

monthly installments of $24,898.00, and a forbearance fee. On the date of the agreement, the

amount owed by Jackson totaled $2,900,731.78. During the period of forbearance, the Jacksons

unsuccessfully tried to sell their residence. Prior to the end of the forbearance period of January

4, 2019, as set out in the forbearance agreement, on December 7, 2018, the Jacksons signed a

deed in lieu of foreclosure and delivered it to Lee (the “Lee Transfer”). It is this transaction

which is at dispute.

          Prior to filing bankruptcy on April 30, 2019, and a second case on June 29, 2019, several

judgments were entered against Jackson, including one by Gregory Cannella, the plaintiff in this

instant adversary. A judgment was also entered against Jackson in Case No. DC-17-01114 in the

298th Judicial District Court of Dallas County, Texas. That court appointed Andrew R. Korn as a

receiver to collect on the judgment at some time prior to March 2019. This receiver executed on

Jackson’s assets while he still resided at Kirby, and after he moved to 6266 Woods Bridge Way.

The parties stipulated to the admission of the Homestead Affidavit as Release of Judgment Lien,

stating that Kirby is the homestead of Jackson and that it serves as a release of the judgment lien

as to Kirby.5

          Cannella alleges Jackson is not entitled to a discharge, pursuant to 11 U.S.C. §

727(a)(2)(A) due to the Lee Transfer taking a valuable piece of property out of the bankruptcy


4
    ECF No. 67-6
5
    ECF No. 60-2
3/8
          Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 4 of 8




estate. It is the debtor’s position that a discharge should be granted because Kirby was not

transferred with the intent to defraud creditors. Rather, he wanted to avoid a foreclosure of his

homestead, which had been long encumbered by a mortgage. After numerous attempts to

consummate a sale of Kirby, and a looming foreclosure date, Jackson agreed to transfer the

property to the hard money lender.

                                              JURISDICTION

        The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C §

1334(b). 28 U.S.C. § 1334(b) provides that “the district courts shall have original but not

exclusive jurisdiction of all civil proceedings arising under title 11 [the Bankruptcy Code], or

arising in or related to cases under title 11.” District courts may, in turn, refer these proceedings

to the bankruptcy judges for that district.6 In the Southern District of Texas, General Order

2012–6 (entitled General Order of Reference) automatically refers all eligible cases and

proceedings to the bankruptcy courts.

                                           LEGAL ANALYSIS

        The purpose of 11 U.S.C. § 727(a)(2)(A) is “to deny a discharge to those debtors who,

intending to defraud, transfer property which would have become property of the bankruptcy

estate.”7 A denial of discharge under 11 U.S.C. § 727(a)(2)(A) consists of two elements: (1) the

debtor must have transferred or concealed property; (2) with the intent to hinder, delay, or

defraud creditors.8 The creditor objecting to discharge bears the burden of proof on all elements.9

To prevail, the objecting creditor must show, by a preponderance of evidence, that that (1) a



6
  28 U.S.C. § 157(a)
7
   Pavy v. Chastant (In re Chastant), 873 F.2d 89, 90 (5th Cir.1989)
8
  11 U.S.C. § 727(a)(2); Hughes v. Lawson (In re Lawson), 122 F.3d 1237, 1240 (9th Cir.1997); Rosen v.
Bezner, 996 F.2d 1527, 1531 (3rd Cir.1993).
9
  FED. R. BANKR. P. 4005; FDIC v. Sullivan (In re Sullivan), 204 B.R. 919, 938 (Bankr.N.D.Tex.1997)
4/8
          Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 5 of 8




transfer of property; (2) belonging to the debtor; (3) within one year of the filing of the petition;

(4) with intent to hinder, delay, or defraud a creditor or officer of the estate.10

         Here, the parties have stipulated that Kirby, the homestead of the debtor, was transferred

to George Lee on December 7, 2018. Therefore, the Court looks to whether there was actual

intent to hinder, delay or defraud a creditor.11 A discharge may not be denied pursuant to 11

U.S.C. § 727(a)(2)(A) unless the court finds actual intent to hinder, delay, or defraud creditors.

Prior courts have outlined several “badges of fraud” which may evidence an actual intent to

defraud. In the Fifth Circuit, these include “(1) the lack or inadequacy of consideration; (2) the

family, friendship or close associate relationship between the parties; (3) the retention of

possession, benefit or use of the property in question; (4) the financial condition of the party

sought to be charged both before and after the transaction in question; (5) the existence or

cumulative effect of the pattern or series of transactions or course of conduct after the incurring

of debt, onset of financial difficulties, or pendency or threat of suits by creditors; and (6) the

general chronology of the events and transactions under inquiry.”12 One of these factors may be

sufficient in finding actual intent; an accumulation of several factors strongly indicates that the

debtor possessed requisite intent.13

         This Court has previously determined that badges of fraud were present (ECF No. 49).

First, Jackson has admitted that at the time of the transfer of Kirby, he had incurred debt beyond

his ability to pay. Second, Jackson had recently been sued by two separate parties.14 Third,



10
   Matter of Chastant, 873 F.2d 89, 90 (5th Cir. 1989)
11
   “intent to hinder or delay” means “an intent to improperly make it more difficult for creditors to reasonably collect
on their debts.: In re Womble, 108 Fed. Appx. 993 (5 th Cir. 2004).
12
   Pavy v. Chastant (In the Matter of Chastant), 873 F.2d 89, 91 (5th Cir.1989).
13
   FDIC v. Sullivan (In re Sullivan), 204 B.R. at 940; Cullen Center Bank & Trust v. Lightfoot (In re Lightfoot), 152
B.R. 141, 148 (Bankr.S.D.Tex.1993).
14
   The court infers that the lis pendens discussed at trial, which impeded the sale of the Kirby property relates to one
of these lawsuits, however the record is unclear.
5/8
          Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 6 of 8




Jackson has stated he was insolvent.15 The Court weighs the remaining badges of fraud, as

follows: (1) Was there a lack of, or inadequate, consideration? No, the Jacksons received

forgiveness of debt in an amount greater than $2.9 million ($2,737,019 – Beeville notes

purchased by George Lee in June 2018, plus $175,024 – property taxes paid by George Lee). On

the date of transfer, Jackson’s obligations under the forbearance agreement approximated an

additional $270,000.00, including accrued interest on the notes and additional property taxes.16

The transaction allowed the Jacksons to avoid losing Kirby to foreclosure;17 (2) Was there a

familial, friendship, or close associate relationship between the parties? No, George Lee was a

hard money lender, who had been introduced to Jackson just prior to the scheduled June 5, 2018

foreclosure sale. (3) Did debtor retain possession, benefit, or use of the properties in question?

Yes, but not for any fraudulent reason. Jackson resided at the Kirby Property, alongside his wife,

as tenants at will, with the consent of Lee for approximately four months after the date of the Lee

Transfer. In addition, during this time, Jackson testified that he continued to try to sell Kirby for

an amount that would pay off Lee, still in an attempt to avoid a foreclosure of Kirby. (4) Was the

financial condition of the party sought to be charged both before and after the transaction in

question? Although the Court has previously determined this factor is present, the Court notes

that the property was encumbered with more than $2.9 million in mortgage debt in December

15
   ECF No. 41 at 65.
16
   This amount is basically the same as the court’s opinion on the Kirby property’s market value.
17
   The court notes the varying evidence regarding the valuation of the Kirby property. Arguably the property based
on sales offers was valued between $4.3 million [the “Cohen” offer, ECF 60-2] and $3.2 million [the “Lee” offer Ex.
60-5]. However, irrespective of the value of the property the court finds Jackson was motivated to achieve the
maximum value for his Kirby residence by sale, however he was impeded in doing so by a lis pendens that was not
introduced into evidence and only discussed at trial tangentially. The court finds that this lis pendens impeded
potential sales and the market value of the property. The ability of any potential buyer to obtain title insurance and
ensure a lack of future litigation affected Jackson’s ability to sell and the market value of the home. Jackson needed
funds from the sale, or the home would be foreclosed, and he would receive nothing. Additionally, he needed to
move his household and to obtain a new residence. That Jackson was forced or accepted an offer that was perhaps
below market was due to his poor financial condition as well as his inability to remove a lis pendens against his
homestead. To the court this is not an indication of actual intent to hinder, delay or defraud creditors but an
indication of the debtor’s financial distress and therefore his lack of any other reasonable options as to the sale of his
long time residential homestead.
6/8
             Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 7 of 8




2018. Three weeks after the time of the Lee Transfer, there was evidence that estimated that the

value equaled this amount. Neither party adduced any evidence to show that debtor would have

received anything from Kirby had he allowed the foreclosure action to proceed in June 2018,

prior to the Lee Transfer. (5) Was there the existence or cumulative effect of the pattern or series

of transactions or course of conduct after the incurring of debt, onset of financial difficulties, or

pendency or threat of suits by creditors? As examined previously, two separate parties had

received judgments again Jackson. Prior to the filing of the bankruptcy, a receiver was appointed

to execute on the judgments, and the receiver collected some assets to pay towards those

judgments.18 (6) The general chronology of events and transactions under inquiry? This factor

weighs in debtor’s favor. Jackson testified that he signed the forbearance agreement to avoid

foreclosure, not because of the debt owed to Cannella.

           Overall, the analysis favors Jackson inasmuch as the transfer of Kirby did not make it

more difficult for creditors to reasonably collect on their debts. There was no evidence that the

creditors would have been able to reach any equity in the debtor’s homestead. However, Jackson

is not without his faults. Jackson was not a credible witness pertaining to matters involving

George Lee. Rather his testimony pertaining to the matters from early 2018 through the filing of

the bankruptcy highlights a lack of knowledge over the events he participated in. Further, he

initially filed incomplete or inaccurate schedules in the bankruptcy case, and a false affidavit. His

credibility is therefore lacking. Despite this, the Court does not find fault in his intention in

transferring Kirby to Lee. Had Jackson done nothing, the most likely result would have been the

loss of Kirby to foreclosure by the First National Bank of Beeville in June 2018, as well as the

rest of his non-exempt property, as the court appointed receiver had already attached personal



18
     Plaintiff’s Exhibit 60-2
7/8
            Case 20-03004 Document 71 Filed in TXSB on 01/27/21 Page 8 of 8




property on March 29 and April 26, 2019, respectively.19 By Lee purchasing his mortgage and

paying the outstanding taxes on Kirby, and by his execution of the forbearance agreement,

Jackson gave himself a chance to try to retain some value out of Kirby. Jackson’s intent was

honest, not fraudulent. Like almost all debtors, Jackson should have done a better job of

documenting his assets and transactions in his schedules, but the Court does not believe that the

transfer of Kirby was made in an attempt to defraud his creditors. He may have made unwise

decisions based on his financial difficulty, however there was no actual intent to hinder, delay or

defraud creditors in the described transactions.

           The Court will grant debtor a discharge. The relief requested by Cannella is in all things

denied.


           SIGNED: 01/27/2021.


                                                    ___________________________________
                                                    Jeffrey P. Norman
                                                    United States Bankruptcy Judge




19
     ECF No. 60-29, pages 34-43.
8/8
